Citation Nr: 1440188	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  13-002 76A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss. 



ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1992 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his January 2013 VA Form 9 the Veteran requested a video conference hearing before the Board at the RO. A hearing was scheduled for July 23, 2014. The Veteran subsequently attempted to notify the Board in a letter dated July 14, 2014, prior to the scheduled hearing that the Veteran would not be able to attend the scheduled hearing and would like to reschedule his hearing. This letter was not received by the Board until July 26, 2014, after the travel board hearing was supposed to take place. The Board noted in the Veteran's file that he failed to appear for his hearing at the RO, and the claims file was transferred to the Board for adjudication of the appeal. However, in light of such circumstances, the Board concludes that since the Veteran's attempt to reschedule his hearing was mailed prior to the actual scheduled hearing date, the Board had constructive notice of that request. Therefore, there remains an outstanding request for a Travel Board hearing before the Board at the RO. As such hearing has not yet been conducted; this matter should be remanded to schedule the Veteran for a Travel Board hearing before the Board. See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board at the RO. Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



